{¶ 39} I disagree. In Brown v. The Twins Group-PH, LLC et al. (Aug. 12, 2005), Clark App. No. 2004 CA 59, 2005-Ohio-4197, we addressed in detail the attributes of free standing mats. It is not an uncommon phenomenon for them to flip up either with pedestrian traffic or external forces such as the wind. Here, Ms. Turner was on notice to exercise precaution since she observed the patron ahead of her stumble. The area was well lit and the glass doors provided an unobstructed view of the entryway including the mat. The mat posed neither an unnecessary or unreasonable exposure to danger. Thus, I would overrule the sole assignment of error and affirm the judgment of the trial court which found the open and obvious doctrine bars recovery. *Page 1